                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ANTHONLY MAXWELL,

                   Plaintiff,
                                                   Case No. 19-cv-753-pp
      v.

NANCY BERRYHILL,

                   Defendant.


     ORDER GRANTING MOTION FOR LEAVE TO PROCEED WITHOUT
             PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff is not employed or

married, and he is responsible for supporting three minor children ranging in

age from 4 to 10. Dkt. No. 3 at 1. The only income listed by the plaintiff is $515

per month of Food Share. Id. at 2. The plaintiff does not own a car or a home,

he has no cash on hand or in a bank account, and he does not own any other


                                         1
property of value. Id. at 3-4. The plaintiff indicates that he has monthly

expenses of $1,505 ($480-rent, $250-alimony or court-ordered child support,

$175-credit card payments, and $600-other household expenses). Id. at 2. The

plaintiff states, “I live with my girlfriend who is the mother of the 3 minor

children listed []. She pays all of the household expenses beyond the Food

Share benefits I contribute to the household.” Id. at 4. The plaintiff does not list

his girlfriend’s source of income or how much she contributes each month to

the expenses of approximately $1,000 per month over and above the plaintiff’s

$515 in Food Share. Nevertheless, the plaintiff has demonstrated that he

cannot pay the $350 filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 Fed. 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint states that he is disabled and that the

conclusions and findings of fact in the defendant’s denial of benefits are not

supported by substantial evidence and are contrary to law and regulation. Dkt.

No. 1 at 1-2. At this early stage in the case, and based on the information in

                                          2
the plaintiff’s complaint, the court concludes that there may be a basis in law

or in fact for the plaintiff’s appeal of the Commissioner’s decision, and that the

appeal may have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 22nd day of May, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          3
